DETAILED ACTION
This communication is in respond to applicant’s amendment filed on August 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,951,417 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of claims
Claims 21-41 are pending; of which claims 21-41 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record 
Chalkias (US PG-PUB No. 2019/0295050 A1) disclosed a method and system for verifying transaction data based on multiple signatures with different authority weights. The system confirms authorization to consume an output when a combined authority weights of authorities that provide their authorizations satisfy a threshold weight. An authorization specification identifies authority weight for each authority, the threshold weight, and specifies authorization verification information for each authority. When the sum of the authority weights of the authorities whose authorizations have been verified is greater than or equal to the threshold weight, the system confirms the authorization to consume the output.
Micali et al. (US PG-PUB No. 2018/0068280 A1) disclosed a method and system for verifying electronic payments involving multiple players. At each of multiple rounds there is a set of players V, such that a payment is valid if the payment is authenticated to be valid by a given majority of the players in V.  Micali also disclosed implementation of weighted majority where it is possible to give more weight to some verifiers/verifier keys than to others.
Milazzo et al. (US Pat. No. 10,063,572 B2) disclosed a method and system for validating and distributing virus signatures using a distributed ledger. The system validates virus signature based on signature score, whether at least a threshold number of signature authorities have submitted the virus signature or whether at least a threshold number of signature authorities have endorsed the virus signature. Each of the signature authorities can be assigned a respective weighting value, and the signature score can be determined based on the respective weighting values assigned to signature authorities among the plurality of signature authorities that have submitted or endorsed the virus signature, such that the submission or endorsement of the virus signature by signature authorities that are assigned different respective weighting values causes adjustments to the signature score by different amounts.

Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491